Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on December 4, 2019. Claims 1-20 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 07/27/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.    	Claims 1-2, 8-9, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	- Claims 1, 8 and 17 are unclear. Claim 1 (method) defines the claimed feature “the consistent latency request including a specified latency value”, claim 17 (interrelated UE) merely refers to a “specified latency value”, whereas claim 8 (system) defines “the consistent latency request identifying a desired latency value”; which rendering the claims unclear since it raises the question as, to which is the difference between the two different formulations.
	Claims 1 and 8 define receiving a consistent latency request, but lacks to define that this is received from the UE; claim 17 (interrelated UE) lacks to define the contents of the request in the context of the requesting step, as the present formulation is rather a description of the result which is expected by the UE and not of the technical features needed to achieve at the scheduler this result, i.e. the explicit transmission of a consistent latency request comprising a specified latency value is lacking in claim 17.
	Claims 1 and 8 are also unclear, since the formulation “scheduling ... transmission of ... packets ... to cause the ... packets to arrive at the UE with an inter-packet delay ... equal to the specified latency value”
    PNG
    media_image1.png
    12
    4
    media_image1.png
    Greyscale
 defines the result which it is desired to be achieved, i.e. that the packets arrive with a certain inter-packet delay, but lacks to define the technical features needed for this determining, by the scheduler, if/whether a data packet would arrive at the UE is necessary before the scheduler can decide on whether the resulting inter-packet delay is acceptable or not (substantially equal to the specified latency value or not), and whether or not a countermeasure has to be executed for this packet for ensuring that the desired specified latency value is achieved (see para 46, lines 7-11: determining timing of release for scheduling and transmission; para 50).
Furthermore, it is considered that the merely definition of a scheduling ... to cause is considered too broad in view of the description (despite of para 45), since the application merely defines the following two alternatives for achieving the desired result of a certain inter-packet delay=specific latency value, as disclosed in paras 15, 46-47, 50:
(i) slow down or delay delivery of packets by the scheduler;
(ii) the change/upgrading/downgrade of a QC/ by the scheduler.
	Independent claims 1 and 8 are also unclear, since they lack to define that the scheduler is comprised at a base station, this omission raising the question as to how the scheduler is able to communicate with the UE for receiving the request and transmitting the packets (for example see para 13, fig. 1).
	Also in claim 8, line 3, the term “computer-readable media” should be changed to -- non-transitory computer-readable media --. A reason for doing so is to gear toward physical medium, not signal carrier or transmission medium.

	- Claims 2 and 9 are unclear, since their formulation appears to be syntactically incorrect. In this context, no part of the application could be found that is related to the defined threshold time period within which the latency value should be complied with. In fact, the only related see para 14: “the application on the UE may communicate a desired constant latency (e.g. 50ms) or a latency bound (e.g. 45-55ms)”), but not to any ‘time period’ within which this parameter has to be complied with.

	- Claim 14 is unclear, as it leaves the reader in doubt as to how the scheduler is aware of the identification of the application needed for the database query for identifying and retrieving the latency value, since there is no definition of such an identification of the application being available or received at the base scheduler of the BS.

	Since, the corresponding technical means are unclear; therefore, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood as herein below.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Koc et al. (U.S. 8,532,030; hereinafter refer as “Koc”).

Regarding claim 1, Koc discloses a method comprising
receiving, by a scheduler of a carrier network, a consistent latency request associated with an application operating on a user equipment ‘UE’, the consistent latency request including a specified latency value (for example see figs. 3-4; col. 1, lines 17-37; col. 2, lines 58-67; col. 3, lines 42-54: DSA-REQ message is received at BS from MS, wherein DSA request specifies new service flow; see col. 3, lines 55-67: “the DSA request includes a Traffic Priority parameter as well as a maximum latency parameter ... format of a DSA Req message with ... parameter L that specifies a maximum latency for a flow. The parameter L can be specified by the application and transmitted in the DSA request”, i.e. the scheduler/BS receives a request comprising a maximum latency parameter = specified latency value; see also col. 5, lines 4-31; col. 7, lines 30-38: latency information related to application having associated packets; claims 1, 3); and 
based at least in part on the specified latency value, scheduling, by the scheduler of the carrier network, transmission of one or more packets associated with the application operating on the UE to cause the one or more packets to arrive at the UE with an inter-packet delay substantially equal to the specified latency value (for example see col. 3, lines 42-54: “the scheduler of the BS assigns the highest priority for the lowest latency service flow and ignores BER/PER. However, if there is no latency requirement, then the scheduler can assign the highest priority to the lowest BER”; col. 4, lines 1-11: “a new service flow is assigned priority according to its latency parameters. If the service flow has a low latency requirement, the service flow will get a high priority”; and col. 4, line 61 through col. 5, line 3: “Schedulers of the MS and BS can utilize the priority and latency to determine when to transmit content from the BE queue”, i.e. the scheduler schedules the packets of this flow according to the specified latency parameter L).

- Regarding claims 8 and 17, Koc also discloses for system and non-transitory computer-readable media having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in fig. 8; col. 6, lines 41-54+; col. 7, line 50 through col. 8, line 8: processor, machine-readable media; fig. 4; col. 4, lines 39-60: buffering of the packets; and in the respective portions of the specification.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koc et al. (U.S. 8,532,030) in view of Sonnier; David P. (U.S. 9154421; hereinafter refer as ‘Sonnier’).
	
- In regard to claims 2 and 9, in addition to features recited in base claims 1 and 8 (see rationales discussed above), Koc does not explicitly disclose for latency request includes ‘threshold time period’; however, such limitation lacks thereof from Koc reference is well known and disclosed by Sonnier.
In an analogous art, Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 through col. 8, line 4, as well to control the flow for specific types of network traffic as disclosed in col. 2, lines 3-5.

- Regarding claims 3 and 10, in addition to features recited in base claims 1 and 8 (see rationales discussed above), Koc also lacks what Sonnier discloses for delaying a packet if immediate scheduling would cause inter-packet delay less than the latency value (for example see fig. 4; col. 7, lines 39-53: where minimum delay d=latency value; col. 7, line 54 through col. 8, line 4: “minimum transmit delay ... wait another 50 ms before sending out the packet ... Packets may be delayed due to congestion (e.g., too many packets being transmitted on a given interface), processing delay (e.g., in classifying the packet), or because a preceding packet in the same queue was already subjected to the minimum latency, among other factors”).
Koc lacks what Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein ‘threshold time period’ is the minimum/guaranteed delay period, e.g. minimum delay threshold, as disclosed in col. 7, line 54 through col. 8, line 4.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 

- In regard to claims 4, 11 and 19, in addition to features recited in base claims 1 and 8 (see rationales discussed above), the combination of Sonnier and Koc further discloses for delaying a packet by sending other additional packet or packets of other queues/priorities to the UE (for example see Koc: col. 3, lines 42-54; col. 4, lines 1-11, 39-50; Sonnier: col. 6, lines 57-65).
Koc lacks what Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein ‘threshold time period’ is the minimum/guaranteed delay period, e.g. minimum delay threshold, as disclosed in col. 7, line 54 through col. 8, line 4.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 through col. 8, line 4, as well to control the flow for specific types of network traffic as disclosed in col. 2, lines 3-5.

	- Regarding claims 5 and 12, in addition to features recited in base claims 1 and 8 (see rationales discussed above), Koc further lacks what Sonnier discloses for modifying/upgrading QCI of packet to meet the inter-packet delay equal to latency value (for example see Sonnier: fig. 4; col. 7, lines 39-53; wherein minimum delay d=latency value).
Koc lacks what Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein ‘threshold time period’ is the minimum/guaranteed delay period, e.g. minimum delay threshold, as disclosed in col. 7, line 54 through col. 8, line 4.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 through col. 8, line 4, as well to control the flow for specific types of network traffic as disclosed in col. 2, lines 3-5.

- In regard to claims 6, 13 and 20, in addition to features recited in base claims 1 and 8 (see rationales discussed above), the combination of Sonnier and Koc further discloses for scheduling is further based on determined radio network conditions (for example see Koc: col. 3, lines 42-54: wherein scheduler assigns priority based on BER/PER is ‘network condition’; Sonnier: col. 7, line 54 through col. 8, line 4: “Packets may be delayed due to congestion (e.g., too many packets being transmitted on a given interface), processing delay (e.g., in classifying the packet), or because a preceding packet in the same queue was already subjected to the minimum latency, among other factors”).
Koc lacks what Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein ‘threshold time period’ is the minimum/guaranteed delay period, e.g. minimum delay threshold, as disclosed in col. 7, line 54 through col. 8, line 4.
Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 through col. 8, line 4, as well to control the flow for specific types of network traffic as disclosed in col. 2, lines 3-5.

- Regarding claims 7 and 15-16, in addition to features recited in base claims 1 and 8 (see rationales discussed above), the combination of Sonnier and Koc further discloses for determining radio network conditions  (for example see Koc: col. 3, lines 42-54: wherein scheduler assigns priority based on BER/PER is ‘network condition’; Sonnier: col. 7, line 54 through col. 8, line 4: “Packets may be delayed due to congestion (e.g., too many packets being transmitted on a given interface), processing delay (e.g., in classifying the packet), or because a preceding packet in the same queue was already subjected to the minimum latency, among other factors”); and modifying/upgrading QCI of packet to meet the inter-packet delay equal to latency value (for example see Sonnier: fig. 4; col. 7, lines 39-53; wherein minimum delay d=latency value); and delaying a packet if immediate scheduling would cause inter-packet delay less than the latency value (for example see fig. 4; col. 7, lines 39-53: where minimum delay d=latency value; col. 7, line 54 through col. 8, line 4: “minimum transmit delay ... wait another 50 ms before sending out the packet ... Packets may be delayed due to congestion (e.g., too many packets being transmitted on a given interface), processing delay (e.g., in classifying the packet), or because a preceding packet in the same queue was already subjected to the minimum latency, among other factors”).
Koc lacks what Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein ‘threshold time period’ is the minimum/guaranteed delay period, e.g. minimum delay threshold, as disclosed in col. 7, line 54 through col. 8, line 4.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 through col. 8, line 4, as well to control the flow for specific types of network traffic as disclosed in col. 2, lines 3-5.

	- In regard to claim 14, in addition to features recited in base claim 8 (see rationales discussed above), the combination of Sonnier and Koc further discloses for retrieving the desired latency value from a database based on the application identification (for example see Sonnier: col. 5, lines 28-49).
Koc lacks what Sonnier discloses the system and method for network based data traffic detection and control to impose the minimum transmit latency on data packets; wherein ‘threshold time period’ is the minimum/guaranteed delay period, e.g. minimum delay threshold, as disclosed in col. 7, line 54 through col. 8, line 4.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Sonnier’s minimum delay threshold into Koc’s system latency parameters to provide a guaranteed minimum delay as specified in Sonnier: col. 7, line 54 through col. 8, line 4, as well to control the flow for specific types of network traffic as disclosed in col. 2, lines 3-5.

- Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), the combination of Sonnier and Koc further discloses for request comprises a minimum latency (for example see Sonnier: col. 7, line 54 through col. 8, line 4: minimum transmit delay)

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergamasco et al. (U.S. 9,571,406), Akhavain Mohammadi; Mehdi Arashmid (U.S. 10,142,248), Robitaille; Claude (U.S. 10,484,291) and Tiller et al. (U.S. 2005/0058065) are all cited to show system/devices and methods for improving the inter-packet delay in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 21, 2021